Citation Nr: 1612406	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-38 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for major depressive disorder (MDD), claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to April 1990 and from February 1991 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge.  The claims file contains a transcript of that hearing.

In July 2013, the Board remanded this matter to the RO for further development to include the scheduling of an examination.  For reasons discussed below, including the Veteran's failure to appear for the scheduled examination due to good cause, the matter will again be remanded.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's July 2013 remand instructions, the RO scheduled an examination to be conducted September 13, 2013, for the purpose of determining the nature and etiology of the Veteran's current psychological disability.  The Veteran was notified of the scheduled examination, but failed to appear.  Absent good cause for the failure to appear, VA would decide the claim based on the evidence of record.  See 38 C.F.R. § 3.655(a).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.

In this case, the Veteran promptly notified VA that he failed to appear for the examination because he had not received notice of it until after the scheduled date.  See September 20, 2013 Report of General Information (documenting Veteran's contentions).  He indicated that he was out of town when the notice arrived and, though he has not explicitly made the claim, implied that flooding in the area near his home was at least partially responsible for his absence from home, his failure to receive the notice, and/or his failure to attend the examination.  Id. ("Veteran resides in area of CO affected by the recent flooding."); see also November 2015 Appellant Brief (noting natural disaster in the area and requesting rescheduling of examination due to good cause).  On this evidence, evaluated under the benefit-of-the-doubt standard, the Board finds that the "good cause" standard has been met and the Veteran should be permitted another opportunity to appear for a VA examination.

While the Board is remanding this matter to permit the Veteran another VA examination, the Veteran should understand that the VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Rather, the Veteran must cooperate in obtaining the evidence necessary to adjudicate the Veteran's claim, including attending VA exams.  See, e.g., 38 C.F.R. §§ 3.159(c) (requiring claimant to "cooperate fully with VA's efforts" to obtain both VA and non-VA medical records) and 3.655(b) (setting forth potential consequences when a veteran fails to appear for a scheduled examination).  The Veteran should be aware that a failure to appear at a scheduled examination without good cause may result in his claim being rated based on the available medical evidence or, if appropriate, denied.  See 38 C.F.R. § 3.655(b).

The Veteran should also be aware that he may provide private medical evidence regarding his current psychological disability, including its etiology.  In this regard, the Board notes that the record contains private treatment records documenting that he has been diagnosed with depression and prescribed medication by Dr. T.P., his longtime private physician.  Dr. T.P. also opined that the Veteran's depression was caused by, or related to, his service-connected shoulder and back disabilities; however, he did not provide an explanation or rationale for this opinion.

Additionally, at his April 2013 Board hearing, the Veteran indicated he had sought mental health treatment from his private physician in 2012 and then went to the Fort Collins, Colorado VAMC.   However, in response to a records request, the VAMC indicated no records existed for the Veteran dated in 2012.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include records from Dr. T.P., the Veteran's private physician, for treatment during and since February 2013 (the date of the most recent private treatments associated with the claims file).

With respect to any identified private treatment records, if efforts yield negative results, a notation to that effect should be inserted in the file and the Veteran and his representative should be notified of the unsuccessful efforts in order to allow them the opportunity to obtain and submit those records.

2.  Then, after obtaining as much of the above evidence as is available, the Veteran should be afforded a new VA examination by a medical professional with sufficient expertise to determine the nature and etiology of the Veteran's current psychological disability.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed. 

After examination and review of the claims file the examiner should provide an opinion as to whether:

a.  It is at least as likely as not (a 50 percent or greater probability) that the Veteran's depression (or any other currently diagnosed psychological disorder) was caused by his service-connected disabilities.

b.  If the examiner provides a negative response to (a), is it at least as likely as not (a 50 percent or greater probability) that the Veteran's depression (or any other currently diagnosed psychological disorder) was aggravated (worsened) by his service-connected disabilities?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  Then, after any necessary additional development, readjudicate the remanded claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

